Case 3:19-cr-00087

 

 

 

U'NI'I`ED STA'I‘ES DISTRICT COURT FOR THE FELED
SOUTHERN DISTRICT OF WEST VIRGINIA
HU'N'I'INGTON GRAND JURY 2018 MAR 2628'9
MARCH 26, 2019 SESSION

 

 

 

  

 

`Virqinia

UNITED STA'I'ES OF AMERIC'A

 

v. cRIMINAL No. \: ;[q”(H/’ g @5?§ 7
21 U.S.C. § 841(a)(1)
18 U.S.C. § 924(€)(1)(A)
18 U.S.C. § 922(g)(1)
BRANDQN DOUGLAS TOMBLIN 18 U.S.c. § 924(a)(2)

INDICTMENT

The Grand Jury Charges:
COUN'I' ONE
(Possession with Intent to Distribute Methamphetamine)

On or about July 29, 2018, at or near Huntington, Cabell
County, WeSt Virginia, and within the Southern DiStrict of WeSt
Virginia, defendant BRANDON DOUGLAS TOMBLIN knowingly and
intentionally poSSeSSed with intent to distribute a quantity of a
mixture and Substance containing a detectable amount of
methamphetamine, its Salte, isomers, and Salts of ita isomere, a
Schedule II controlled Substance.

In violation of Title 21, United StateS Code, Section

84l(a) (l) .

 

Case 3:19-Cr-00087 Document 1 Filed 03/26/19 Page 2 of 7 Page|D #: 2

COUNT TWO
(Use and Carry of a Firearm During and In Relation to a Drug
Trafficking Crime)

Gn or about July 29, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant BRANDON DOUGLAS TOMBLIN knowingly used and
carried a firearm, that is, a Smith & Wesson, Model M&P 9 Shield,
9mm pistol, during and in relation to a drug trafficking crime for
which the defendant may be prosecuted in a court of the United
States, that is, possession with intent to distribute a quantity
of a mixture and substance containing` a detectable amount of
methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule II controlled substance, in violation of 21 U}S.C. §
841(a)(l).

In violation of Title 18, United States Code, Section

924(c)(l)(A).

 

 

Case 3:19-Cr-00087 Document 1 Filed 03/26/19 Page 3 of 7 Page|D #: 3

COUNT THREE
(Felon in Possession of a Firearm)

l. On or about July 29, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant BRANDON DOUGLAS TOMBLIN knowingly possessed a
firearm, that is, a loaded Smith & Wesson, Model M&P 9 Shield, 9mm
pistol, in and affecting interstate commerce.

2. At the time defendant BRANDON DOUGLAS TOMBLIN possessed
the aforesaid firearm, he had been convicted of a crime punishable
by a term of imprisonment exceeding one year as defined in 18
U.S.C. § 921 (a)(20), that is: convicted on or about May 27, 2014,
in the Circuit Court of Cabell County, West Virginia of Wanton
Endangerment in violation of W. Va. Code § 61~7-12 and Attempting
to Operate a Clandestine Drug Lab in violation of W. Va. Code
§ 60A-4-4ll.

In violation of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2).

 

 

Case 3:19-Cr-00087 Document 1 Filed 03/26/19 Page 4 of 7 Page|D #: 4

COUNT FOUR
(Possession with Intent to Distribute Methamphetamine)

On or about August 4, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant BRANDON DOUGLAS TOMBLIN knowingly and
intentionally possessed with intent to distribute a quantity of a
mixture and substance containing a detectable amount of
methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Section

841(a)(1).

Case 3:19-Cr-00087 Document 1 Filed 03/26/19 Page 5 of 7 Page|D #: 5

COUNT FIVE
(Use and Carry of a Firearm During and In Relation to a Drug
Trafficking Crime)

On or about August 4, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant BRANDON DOUGLAS TOMBLIN knowingly used and
carried a firearm, that is, a Sig Sauer, Model P239, .357 pistol,
during and in relation to a drug trafficking crime for which the
defendant may be prosecuted in a court of the United States, that
is, possession with intent to distribute a quantity of a mixture
and substance containing a detectable amount of methamphetamine,
its salts, isomers, and. salts of its isomers, a Schedule 11
controlled substance, in violation of 21 U.S.C. § 841(a)(1).

In violation of Title 18, United States Code, Section

924(c)(1>(A>.

 

 

Case 3:19-Cr-00087 Document 1 Filed 03/26/19 Page 6 of 7 Page|D #: 6

COUNT SIX
(Felon in Possession of a Firearm)

1. On or about August 4, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant BRANDON DOUGLAS TOMBLIN knowingly possessed a
firearm, that is, a Sig Sauer, Model P239, .357 caliber pistol, in
and affecting interstate commerce,

2“ At the time defendant BRANDON DOUGLAS TOMBLIN possessed
the aforesaid firearm, he had been convicted of a crime punishable
by a term of imprisonment exceeding one year as defined in 18
U.S.C. § 921(a)(20), that is convicted on or about May 27, 2014,
in the Circuit Court of Cabell County, West Virginia of Wanton
Endangerment in violation of W. Va. Code § 61~7-12 and Attempting
to Operate a Clandestine Drug Lab in violation of W. Va¢ Code
§ 60A~4~4ll.

ln violations of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2).

 

Case 3:19-Cr-00087 Document 1 Filed 03/26/19 Page 7 of 7 Page|D #: 7

FORFEITURE
In accordance with 28 U.S.C. § 2461(c), 18 U.S.C. § 924(d)(1),
and Rule 32.2(a) of the Federal Rules of Criminal Procedure, and
premised upon the conviction of defendant BRANDON DOUGLAS TOMBLIN
of a knowing violation of 18 U.S C. § 924(c)(1)(A) as set forth in
Count Five and 18 U.S.C. §§ 922(g)(1) and 924(a)(2) as set forth
in Count Six in this Indictment, defendant BRANDON DOUGLAS TOMBLIN
shall forfeit to the United. States any‘ firearm or ammunition
involved in or used in such firearms offense(s) including, but not
limited to the following firearms seized by the Huntington Police
Department on or about August 4, 2018:
a, a Sig Sauer, Model P239, .357 caliber pistol, and

ammunition.

MICHAEL B. STUART
United States Attorney

\/ ‘\L§/-

RYAN§ . KEEFE
Assis nt Uni e States Attorney

 

 

